238 F.2d 624
Joseph KANE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent (two cases).COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Rose KANE, Respondent.
No. 57.
No. 58.
No. 129.
Docket 24160-24162.
United States Court of Appeals Second Circuit.
Argued December 5, 1956.
Decided December 5, 1956.

Petitions for review of decisions of the Tax Court of the United States; Marion J. Harron, Judge.
Bernard Weiss, New York City, for Joseph and Rose Kane.
Morton K. Rothschild, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, and Hilbert P. Zarky, Attys., Dept. of Justice, Washington, D. C., on the brief), for Commissioner of Internal Revenue.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Orders affirmed in open court on the opinion of Harron, Judge, 25 T.C. 1112.